DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 2011/0291071 (listed in IDS filed on 08/02/2021 and corresponding to US 8,552,416).
In re Claim 1, Kim discloses a display device (Fig. 3) comprising a display area (above Light), the display area having a light emitting device ((210, 220, 230, 240, 250) in Fig. 2; (310, 320, 330, 340, 350) in Fig. 3) in which a first electrode (210 in Fig. 2; 310 in Fig.3), a layer (220 in Fig. 2; 320 in Fig. 3) between the first electrode (210 in Fig. 2; 310 in nFig.in Fig. 3) and an emitting layer (230 in Fig. 2; 330 in Fig.  in Fig. 3), the emitting layer (230 in Fig. 2; 330 in Fig. 3), a layer (240 in Fig. 2; 340 in Fig. 3) between the emitting layer (230 in Fig. 2; 330 in Fig. 3) and a second electrode (250 in Fig. 2; 350 in Fig. 3), and the second electrode (250 in Fig. 2; 350 in Fig. 3) are stacked in this order on a substrate (200 in Fig. 2; 300 in Fig. 3), wherein the 
In re Claim 2, Kim discloses the  display device according to Claim 1, wherein all the layers from the first electrode (210 in Fig. 2; 310 in Fig. 3) to the second electrode (250 in Fig. 2;  350 in Fig. 3) are each formed of an inorganic layer ([0051-0089], [0104-0107]).
In re Claim 5, Kim discloses the display device according to Claim 1, wherein the quantum dots have a structure in which a surface of a core is not covered by a shell ([0053-0057]).
In re Claim 6, Kim discloses the display device according to Claim 1, wherein at least one of the layer (220 in Fig. 2; 320 in Fig. 3) between the first electrode (210 in Fig. 2; 310 in Fig. 3) and the emitting layer (230 in Fig. 2; 330 in Fig. 3), the emitting layer (230 in Fig. 2; 330 in Fig. 3), and the layer (240 in Fig. 2; 340 in Fig. 3) between the emitting layer (230 in Fig. 2; 330 in Fig. 3) and the second electrode (250 in Fig. 2; 350 in Fig. 3) is formed (Figs. 2 and 3 ; [0051-0089], [0104-0107]). The applicant’s claim 6 does not distinguish over the Kim’s reference regardless of the process used to form the at least layer, because only the final product is relevant, not the recited process of inject process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, no matter how said product is actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 706.03(e).
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.
In re Claim 7, Kim discloses the display device according to Claim 1, wherein all the layers situated between the first electrode (210 in Fig. 2; 310 in Fig. 3) and the second electrode (250 in Fig. 2; 350 in Fig. 3) are formed. The applicant’s claim 7 does not distinguish over the SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, no matter how said product is actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 706.03(e).
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Qian et al., US 2012/0138894 (corresponding to US 9,054,330).
In re Claim 3, Kim discloses all limitations of claim 3 except for that the layer (220 in Fig. 2; 320 in Fig. 3) between the first electrode (210 in Fig. 2; 310 in Fig. 3) and the emitting layer (230 in Fig. 2; 330 in Fig. 3), the emitting layer (230 in Fig. 2; 330 in Fig. 3), and the layer (240 in Fig. 2; 340 in Fig. 3) between the emitting layer (230 in Fig. 2; 330 in Fig. 3) and the second electrode (250 in Fig. 2; 350 in Fig. 3) are each constituted by the inorganic layer formed from nanoparticles.
Qian teaches a light emitting device wherein the layer (marked in Fig. 6, as NiO or MoO3 NPs) between the first electrode (shown as ITO in Fig. 6) and the emitting layer (marked in Fig. 6,  as CdSe-ZnS core shell) , the emitting layer (CdSe-ZnS core shell), and the layer(marked as ZnO NPs) between the emitting layer (CdSe-ZnS core shell) and the second electrode (marked in Fig. 6, as Aluminum) are each constituted by the inorganic layer formed from nanoparticles ([0025 – 0029]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Kim’s light emitting device with Qian’s light emitting device, because removal of the organic layer will lead to longer lifetime as taught by Qian ([0029]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, further in view Sato, US 2106/0077390 (corresponding to US 9,946,107).
In re Claim 4, Kim discloses all limitations of claim 4 except for that the 
display device is flexible.
Sato teaches the display device is flexible (Fig. 7, [0070]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Kim and Sato, and to use flexible display device to reduce area ratio of non-display regions to a display region seen or recognized by a user, and reduce or prevent wirings from cracking due to a bending stress as taught by Sato ([0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893